Matter of Wachowiak v Kelly (2017 NY Slip Op 04737)





Matter of Wachowiak v Kelly


2017 NY Slip Op 04737


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, LINDLEY, AND NEMOYER, JJ.


848 CAF 15-01348

[*1]IN THE MATTER OF MELANIE WACHOWIAK, PETITIONER-APPELLANT,
vWILLIAM W. KELLY, III, RESPONDENT-RESPONDENT. (APPEAL NO. 2.) 


DENIS A. KITCHEN, JR., WILLIAMSVILLE, FOR PETITIONER-APPELLANT.
VENZON LAW FIRM PC, BUFFALO (CATHARINE M. VENZON OF COUNSEL), FOR RESPONDENT-RESPONDENT.
GIOVANNI GENOVESE, ATTORNEY FOR THE CHILDREN, BUFFALO. 

	Appeal from an order of the Family Court, Erie County (Kevin M. Carter, J.), entered July 10, 2015 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition of Melanie Wachowiak seeking sole custody of the subject children. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Tristyn R. [Jacqueline Z.] [appeal No. 2], 144 AD3d 1611, 1612).
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court